Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:
Regarding claims 1-9, drawing reference numerals should be removed.
Regarding claim 2, “which connecting with the heat exchanger” should read –which connects with the heat exchanger--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a certain number of branch air ducts” fails to distinctly claim the invention.
claim 2, the phrase “a certain number of heat exchange tubes” fails to distinctly claim the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs (US Pub. 5,671,608) in view of Low (US Pub. 2020/0363082 A1), Alberston (2011/0061832 A1), D’Souza (US Pub. 2019/0309976 A1), and Dushane (US Pub. 5,348,077).
Regarding claim 1, Wiggs discloses a central air conditioner comprising: 
a heat exchange unit (Abstract, line 1: “A geothermal direct expansion heat pump system”), a fan (Fig. 1, air handler fan 7), and an air duct (Fig. 1, air ducting 6); 

the air duct comprising a main air duct connecting to the fan (Fig. 1, duct 6 connects to air handling fan 7); 
Wiggs does not disclose an air conditioning system comprising an axial fan as taught by D’Souza (Pg. 3, [0029], lines 1-3: “According to the illustrated exemplary embodiment, indoor fan 44 and outdoor fan 52 are illustrated as axial fans”).
It would have been obvious to one of ordinary skill in the art to modify the fan of Wiggs to be an axial fan as that type of fan might be optimal for this application.
Wiggs does not disclose a wind hood is provided behind the axial fan as taught by Alberston (Fig. 1, inlet wall duct 44 necks down to connect to blower 48 forming a wind hood).
It would have been obvious to one of ordinary skill in the art to modify the air conditioning system of Wiggs to include the wind hood of Albertson to maintain adequate air velocity.
Wiggs does not disclose a certain number of the branch air ducts provided on the main air duct (Col. 5, lines 12-17: “The dwelling 28 may contain multiple individual rooms or zones 42. The zones 42 are preferably connected by a series of ducts 40 for supplying heating and air conditioning to the zones 42. In each zone 42 there may be one or more openings of the duct 40”), and an air outlet opened at the end of the branch air duct where away from the main air duct (Fig. 1, register assemblies 30).

Wiggs does not disclose an air conditioner comprising a cooling component as taught by Low (Abstract, lines 9-15 “A water pump delivers cooled water to the evaporative pad mounted proximate the air inlet through at least one conduit. The centrifugal fan draws ambient air through the evaporative pad from the air inlet and directs cooled air into the designated area through the air outlet. A part of the cooled air is channeled through an air duct to cool the heating coil”).
It would have been obvious to one of ordinary skill in the art to modify the air conditioning system of Wiggs to include a cooling pad positioned behind and the axial fan for supplemental cooling in case the heat exchanger was unable to handle the required cooling load.
Wiggs as modified discloses the air blowing into a heat exchange surface of a heat exchanger of the heat exchange unit, from the side away from the cooling pad, blowing out of the heat exchanger, from the side close to the cooling pad, and then blowing into the cooling pad, from the side away from the 2axial fan, blowing out of the cooling pad, from the side close to the axial fan, and then blowing into the wind hood, passing through the axial fan and blowing into the main air duct of the air duct, blowing into the branch air ducts, blowing out from the air outlets on the branch air ducts (If the cooling pad of Low is inserted into the air conditioning system of Wiggs before the air handling fan 7, then this is the order in which an air particle would flow through each component).
claim 2, Wiggs as modified discloses the heat exchange unit 1 comprising: 
the heat exchanger (Abstract, line 1: “A geothermal direct expansion heat pump system”), a heat exchange circulating tube, which connects with the heat exchanger (Fig. 1, heat exchange tubes 5), and a first water pump connecting to the heat exchange circulating tube (Col. 2, lines 48-52: “In a water source system, water is either taken from, or circulated in, the ground, via coupled plastic tubing and a water pump, so as to effect a thermal heat exchange between the ground and the water”); 
a section of the heat exchange circulating tube is a heating or cooling section, and the heat exchange circulating tube 12 is filled with heat transfer fluid (Col. 2, lines 52-56: "The water is then used to effect a thermal heat exchange with refrigerant in a heat pump system, which refrigerant is utilized to transfer heat to or from interior air, depending on operation in either the heating or cooling mode”); 
and the heat exchanger comprising a box, a certain number of heat exchange tubes provided in the box, the heat exchange tubes are connected in sequence, the heat exchange tubes are arranged in the box to form a heat exchange surface (Col. 1, lines 22-29: “The thermal energy acquired or dissipated outside is oppositely dissipated or acquired inside the building by means of an interior heat exchanger, which, like the exterior heat exchanger, typically consists of an array of 25 finned, refrigerant laden tubing in a box with a fan (commonly called an air handler) forcing the interior air over the finned tubing to effect heat transfer to or from the interior air”), a connecting tube connecting with the heat exchange tubes is provided at the outside of the box, the 
the wind blowing into the heat exchange surface from the side away from the cooling pad, and blowing out from the side close to the cooling pad (This is the sequence of components that air would pass through while the system is operating).
Regarding claim 3, Wiggs as modified discloses the cooling component comprising the cooling pad, a water supply pipe provided around the cooling pad, a certain number of water outlets on the water supply pipes for spraying water mist onto the cooling pad (Low, Pg. 2, [0025], lines 14-18: “It should be noted that the at least one conduit 10 sited on top the evaporative pad 400 is provided with a plurality of perforations 11 configured to distribute the cooled water to the evaporative pad 400 as illustrated in FIGS. 1A and 1B”), and a second water pump provided on the water supply pipes (Low, Pg. 2, [0025], lines 16-21: “According to the preferred embodiments of the present invention, the portable air cooler 1 is provided with a water pump 300. The water pump 300 is configured to pump and supply the cooled water from the receptacle 200 to the evaporative pad 400 through at least one conduit 10”).
	Regarding claim 4, Wiggs as modified discloses the claimed invention except for the thickness of the cooling pad is between 30 and 50 centimeters. It would have been an obvious matter of design choice to designate the thickness to any of the values in this range because that configuration might provide more efficient cooling, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
claim 5, Wiggs as modified discloses a geothermal well is provided under the ground (Col.2 , lines 44-56: “Both water source systems and direct expansion systems utilize naturally occurring geothermal heat as a heat source in the winter and as a heat sink in the summer. In a water source system, water is either taken from, or circulated in, the ground, via coupled plastic tubing and a water pump, so as to effect a thermal heat exchange between the ground and the water. The water is then used to effect a thermal heat exchange with refrigerant in a heat pump system, which refrigerant is utilized to transfer heat to or from interior air, depending on operation in either the heating or cooling mode”), and a heating or cooling section of a heat exchange circulating tube is located within a specific depth of the geothermal well (Piping for geothermal systems is required to be at a depth that will ensure consistent temperatures through the year).
Regarding claim 6, Wiggs as modified discloses a heat or cold source is provided at heating or cooling tube section of a heat exchange circulating tube, and the heating or cooling section heating or cooling by the heat or cold source (The heating or cooling sections of tube exchange heat with the ground).
	Regarding claim 7, Wiggs as modified discloses the claimed invention except for the heating or cooling tube section of the heat exchange circulating tube is located at the constant temperature zone of subsurface, between 50 and 100 meters under the ground. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the pipes at any of these depths to ensure consistent temperatures throughout the year, since it has been held that where the general In re Aller, 105 USPQ 233.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs (US Pub. 5,671,608) in view of Low (US Pub. 2020/0363082 A1), Alberston (2011/0061832 A1), D’Souza (US Pub. 2019/0309976 A1), and Dushane (US Pub. 5,348,077), and further in view of Higuchi (US Pub. 2020/0281152 A1).
Regarding claim 8, Wiggs as modified discloses the claimed invention except for, as taught by Higuchi, a livestock house (Abstract, lines 1-3: “A livestock stall system which can take measures against the cold of winter and against the heat of summer while preventing worsening of the condition of the litter”) comprising an air inlet provided on one side of the house (Fig. 1, fan F1);
an exhaust outlet 62 provided on the side of the house (Fig. 1, exhaust fan 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger, cooling pad, axial fan, and ducting of Wiggs as modified to be situated at the outside air intake of the livestock house of Higuchi as a way of treating incoming fresh air. 
Regarding claim 9, Wiggs as modified discloses the claimed invention in addition to a ventilation fan for exhausting is provided on the house and located at the exhaust outlet (Fig. 1, exhaust fan 60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642